    Brad T. Summers
    OSB No. 911116
    LANE POWELL PC
    601 SW Second Avenue, Suite 2100
    Portland, Oregon 97204-3158
    Telephone: 503.778.2100
    Facsimile: 503.778.2200

    Attorneys for Sandton Credit Solutions Master Fund III, LP




                                UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

   In re                                                 )
                                                         )
   WESTERN COMMUNICATIONS, INC.,                         )    CASE NO. 19-30223-tmb11
                                                         )
                                          Debtor.        ) RESPONSE OF SANDTON CREDIT
                                                         ) SOLUTIONS TO DEBTOR'S DISCLOSURE
                                                         ) STATEMENT (MAY 22, 2019)

            Debtor’s counsel has indicated that the Debtor intends to file an amended disclosure

   statement to provide updated information about the Debtor’s liquidation of its assets to date, and

   that the Debtor does not intend to seek approval of the current version of the disclosure statement

   at the hearing scheduled for July 31, 2019. Sandton therefore reserves its right to object to the

   amended disclosure statement once it is filed.

            DATED: July 24, 2019
                                                   LANE POWELL PC



                                                   By /s/ Brad T. Summers
                                                      Brad T. Summers
                                                      OSB No. 911116
                                                      Telephone: 503.778.2100
                                                      Facsimile: 503.778.2200
                                                   Attorneys for Sandton Credit Solutions Master
                                                   Fund III, LP

PAGE 1 OF 1                RESPONSE OF SANDTON SOLUTIONS TO DEBTOR'S
                           DISCLOSURE STATEMENT (MAY 22, 2019)
                                                LANE POWELL PC
                                      601 SW SECOND AVENUE, SUITE 2100
                                        PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
   129161.0002/7733013.1
                             Case 19-30223-tmb11        Doc 207        Filed 07/24/19
                                   CERTIFICATE OF SERVICE

            I hereby certify that on July 24, 2019, I caused to be served a copy of the foregoing

   OBJECTIONS OF SANDTON SOLUTIONS TO DEBTOR'S DISCLOSURE STATEMENT

   (MAY 22, 2019) on the following person(s) in the manner indicated below at the following

   address(es):

   Jonas V. Anderson, E-Mail: jonas.v.anderson@usdoj.gov
   Michael W. Fletcher, E-Mail: michael.fletcher@tonkon.com, leslie.hurd@tonkon.com,
          spencer.fisher@tonkon.com
   Sarah Flynn, E-Mail: sarah.flynn@usdoj.gov
   Albert N. Kennedy, E-Mail: al.kennedy@tonkon.com, leslie.hurd@tonkon.com,
          spencer.fisher@tonkon.com
   Kathyrn Perkins, E-Mail: kathryn.e.perkins@usdoj.gov
   Craig G. Russillo, E-Mail: crussillo@schwabe.com
   US Trustee, Portland, E-Mail: USTPRegion18.PL.ECF@usdoj.gov


         by CM/ECF

    CBRE, Inc.                     Compass Commercial                    Dirks, Van Essen, Murray & April
    Jason Green                    Real Estate Svcs                      Attn: Phillip Murray
    1300 SW 5th Ave #3000          Graham Dent                           119 E Marcy St #100
    Portland, OR 97201             600 SW Columbia St                    Santa Fe, NM 87501
                                   Bend, OR 97702

    Grove, Mueller & Swank, P.C.   John J. Howard and Associates         ODR Bkcy
    Attn: Devan W. Esch            1207 Adams Ave                        955 Center St NE
    475 Cottage St NE #200         La Grande, OR 97850                   Salem, OR 97301-2555
    Salem, OR 97301

    Paul J. Pascuzzi               Pacific Ocean Properties              The Mountain Group
    400 Capitol Mail #1750         Real Estate                           c/o Kevin C. Adams
    Sacramento, CA 95814           555 US Hwy 101 S                      Managing Director
                                   Crescent City, CA 95531               POB 453
                                                                         Camp Sherman, OR 97730

         by First Class Mail

                                                        /s/ Brad T. Summers
                                                       Brad T. Summers




CERTIFICATE OF SERVICE
                                              LANE POWELL PC
                                    601 SW SECOND AVENUE, SUITE 2100
                                      PORTLAND, OREGON 97204-3158
                                        503.778.2100 FAX: 503.778.2200
   129161.0002/7733013.1
                           Case 19-30223-tmb11        Doc 207        Filed 07/24/19
